Citation Nr: 0709035	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1943 to 
December 1945.  The appellant in this matter is the 
administrator of the assisted living facility where the 
veteran resided shortly before his death.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

There was no pending claim at the time of the veteran's death 
and no monetary benefit was due and unpaid.  


CONCLUSIONS OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5112, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.500, 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of an individual receiving VA benefit 
payments, certain persons, to include persons who bore the 
expense of last sickness or burial, shall be paid periodic 
monetary benefits to which the deceased beneficiary was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement, for claims filed and 
deaths which occurred before December 16, 2003.  See 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000.  

The discontinuance of an award upon the death of a payee will 
be the last day of the month before the death of the payee.  
38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500.  In other words, 
Congress has determined that VA benefits should not be paid 
for the month of a beneficiary's death.  Id.  

The Board finds that in the instant case the criteria for 
payment of accrued benefits have not been met.  The evidence 
does not show, nor does the appellant contend as evidenced in 
the July 2005 Form 9 Appeal, that the deceased beneficiary 
had a claim pending at the time of his death.  The facts show 
that in August 2003 a claim was received from the veteran for 
an increase in special monthly pension based on aid and 
attendance.  The veteran also provided documentation that as 
of July 16, 2003 he was in a heath care facility.  
Unfortunately the veteran died a day after his August 2003 
claim was received.  On December 8, 2003, a claim for accrued 
benefits was received from the administrator at the assisting 
living facility where the veteran resided prior to his death.  
A February 2004 RO determination denied the claim based on 
the fact that VA did not owe the veteran any money at the 
time of his death.  In the May 2005 statement of the case, 
the RO explained that although entitlement to special monthly 
pension based on the need for aid and attendance for accrued 
purposes is effective July 16, 2003, no funds were due to the 
veteran at the time of his death.  

As noted, 38 C.F.R. § 3.500 provides that the discontinuance 
of an award upon the death of a payee will be the last day of 
the month before the death.  As the appellant died in August 
2003, his VA pension payments were discontinued effective 
July 2003.  Consequently, there are no accrued benefits from 
which the appellant may be reimbursed.  38 C.F.R. § 3.1000.  

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Based on the undisputed facts of this case, the 
appellant is not entitled to accrued benefits. 38 U.S.C.A. §§ 
5112, 5121; 38 C.F.R. §§3.500, 3.1000.

In closing the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations (codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) provide for, 
among other things, notice and assistance to claimants under 
certain circumstances.  During the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  



ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


